Citation Nr: 0427813	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an initial increased (compensable) rating for 
the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing with the undersigned Veterans Law 
Judge (VLJ) in July 2004.  

It also is noted that, in the July 2004 hearing, the veteran 
raised a claim of service connection for tinnitus.  As this 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking increased compensation for bilateral 
hearing loss, currently evaluated as noncompensable.  He 
contends that his disability is more severe than is 
contemplated by the noncompensable rating currently assigned 
under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2003).  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by the VA 
will also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

The record reflects that the veteran underwent a VA audiology 
examination in January 2002.  The audiometric examination 
revealed the following pure tone thresholds, in decibels, at 
1000, 2000, 3000 and 4000 Hertz: 80, 75, 85 and 75 for an 
average of 79 in the right ear; and 45, 35, 65 and 55 for an 
average of 50 in the left ear.  Speech recognition was 68 
percent in the right ear and 98 percent in the left.  

These audiometric findings reflect level VII auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI and Table VIA (2003).  These 
numeric designations in combination correspond to a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, DC 
6100 (2003).  

In support of his claim for an increased rating, the veteran 
submitted an uninterpreted report of an audiometric 
examination, dated in October 2003, from a VA medical center.  
Speech recognition scores were not provided.  

These audiometric evaluations are uninterpreted and, as such, 
cannot be used in rating the veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data), 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, the veteran now asserts that his hearing acuity has 
worsened since the VA examination conducted in 2001.  

The Board also notes that, in the hearing, the veteran 
indicated that he was to undergo a hearing examination in the 
near future.  The record reflects that the veteran's 
representative has noted that the medical examination was 
scheduled to take place in October 2004.  

If an examination is scheduled, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his bilateral 
hearing loss.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  The RO should 
especially request that the veteran 
submit any VA medical reports dated in 
October 2004.  

2.  The RO should obtain the report of 
the VA audiology examination scheduled 
for October 2004 or otherwise make 
arrangements to schedule such an 
examination for the purpose of 
determining the current severity of his 
service-connected bilateral hearing loss.  
All tests and studies deemed necessary by 
the examiner should be performed.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  

3.  Following the completion of the 
requested development, the RO should 
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




